Citation Nr: 1024441	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
May 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a rating decision prepared by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
in March 2008 and issued to the Veteran in April 2008.


FINDINGS OF FACT

1.  A September 2004 rating decision denied the Veteran's 
claim for service connection for hypertension, including as 
secondary to his service-connected diabetes mellitus.

2.  The additional evidence received since that September 
2004 rating decision denying the claim for service connection 
for hypertension, in particular, is cumulative or redundant 
of evidence already considered in that decision or does not 
relate to an unestablished fact necessary to substantiate 
this claim or raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted since 
that September 2004 rating decision to reopen this previously 
denied and unappealed claim for service connection.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 
1704. Thus, it is clear from the Supreme Court's analysis 
that, while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
January 2008 and February 2008, prior to the initial 
adjudication of his claim in March 2008.  These letters, 
especially the February 2008 letter, informed him of the 
evidence required to reopen his previously denied claim for 
service connection, the evidence required to establish the 
underlying claim for service connection on the merits, and 
his and VA's respective responsibilities in obtaining 
supporting evidence.  These letters also complied with 
Dingess, as they apprised him of the downstream disability 
rating and effective date elements of his claim.

As noted below, the duty to assist a claimant does not 
ordinarily apply when the claim involves a request to reopen 
a previously-denied claim, unless new and material evidence 
is submitted.  To the extent that the duty to assist may 
apply, VA fulfilled that duty.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
(STRs) were of record before he submitted the claim on 
appeal. VA treatment records and Social Security 
Administration (SSA) records have been associated with the 
claims file.  The Veteran also submitted his private medical 
records from Choicecare, A.L.G., M.D., and P.T., M.D.  
There is no indication of any outstanding records pertaining 
to his claim.  
Analysis, Request to Reopen Claim

In this case, the claim at issue has been previously 
considered, and was denied.  The Veteran did not timely 
appeal the decision.  Under these circumstances, he is 
required to present new and material evidence to reopen the 
claim under 38 U.S.C.A. § 5108 before the Board's duty to 
assist is triggered and the Board may proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  

The Board notes the contentions of the Veteran and his 
representative that the Veteran is entitled to a VA 
examination.  However, absent the required new and material 
evidence, there is no obligation to schedule the Veteran for 
a VA compensation examination concerning this claim which was 
previously denied unless and until the Veteran first 
satisfies this threshold preliminary evidentiary burden.  
38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.

II.	New and Material Evidence

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A September 2004 rating decision denied the claim for service 
connection for hypertension because there was no evidence of 
a medical link between the Veteran's hypertension  and the 
Veteran's military service, either directly, on the basis of 
incurrence in service, or as secondary to his service-
connected diabetes mellitus.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310(a) and (b).  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  He did not appeal that decision, 
so it became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen this claim 
for service connection for hypertension in January 2008.  
As support for his claim, he has since submitted private 
treatment records from Choicecare from February 1995 to June 
1999, private treatment records from Dr. A.L.G. from December 
1997, private treatment records from Dr. P.T. from December 
2004 to July 2007, VA treatment records from November 2003 to 
July 2007, and SSA records which include medical records from 
December 1997 to February 2006.  Many of SSA records are 
duplicates of the other treatment records listed above.

Before it may address the claim for service connection for 
hypertension on its underlying merits, the Board must first 
determine whether new and material evidence has been 
submitted since the September 2004 rating decision that 
previously considered and denied this claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This initial 
determination affects the Board's jurisdiction to adjudicate 
the claim on its underlying merits.  If there is no new and 
material evidence, that is where the analysis ends, and what 
the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for hypertension is the evidence that 
has been added to the record since the final and binding 
September 2004 rating decision.  Considering the basis of 
that denial, new and material evidence must suggest his 
hypertension was incurred during or aggravated by his 
military service, manifested to a degree of 10 percent within 
one-year of service or is secondary to an already service-
connected disability.  

Concerning this, as mentioned, since the September 2004 
rating decision the Veteran has submitted private treatment 
records from Choicecare, Dr. A.L.G., Dr. P.T., VA treatment 
records, and SSA records.  

The private treatment records from Choicecare from February 
1995 to June 1999 are "new" because they were not in the 
record at the time of the earlier rating decision.  
This additional medical evidence is not, however, material to 
the determinative issue of whether the Veteran's hypertension 
was incurred in or aggravated by his military service, 
manifested to a degree of 10 percent within one-year of 
service or is secondary to an already service connected 
disability, in particular his diabetes mellitus.  Instead, 
the medical evidence only indicates he has hypertension, 
without addressing the etiology of the condition such as 
directly or presumptively to the Veteran's military service 
or, in the alternative, secondarily to his service-connected 
diabetes mellitus.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records merely describing the 
Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.).  

The private treatment records from Dr. A.L.G. from December 
1997 are also "new" because they were not in the earlier 
record but are not material because they primarily address 
his brain surgery and only peripherally mention his 
hypertension with no commentary on the cause of that 
condition.

The private treatment records from Dr. P.T., dated from 
December 2004 to July 2007, are also "new" because they did 
not exist at the time of the September 2004 rating decision 
and, therefore, were not previously considered.  
Unfortunately, these records are not material because they do 
not address the cause of the Veteran's hypertension.  The 
records stating that the Veteran has "essential" 
hypertension are actually unfavorable to a finding that his 
condition is secondary to his diabetes as essential 
hypertension is a different condition than the diabetic 
complications of secondary hypertension and diabetic vascular 
disease.

The VA treatment records from November 2003 to July 2007 are 
also "new" because they were not in the earlier record or 
did not exist at the time of the decision.  However, these 
records are not material because they do not address the 
cause of his hypertension.

The SSA records which include medical records from December 
1997 to February 2006 are also "new," at least in part, but 
are not material because none of these records include a 
statement or opinion as to the cause for the Veteran's 
hypertension.

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding September 2004 
rating decision was that there was no evidence that the 
Veteran had hypertension in service or for many years after 
service and the only evidence of a link between his 
hypertension and his service-connected diabetes mellitus was 
his own lay allegations which the RO found to be less 
persuasive than the August 2004 VA examiner's opinion to the 
contrary.  As the new evidence does not provide a nexus 
between the Veteran's hypertension and his military service 
- either directly, presumptively, or secondarily to his 
service-connected disability, diabetes, this evidence does 
not provide the unestablished facts necessary to substantiate 
his claim.

Additionally, the Veteran's personal statements in this 
regard are not "new" within the meaning of 38 C.F.R. 
§ 3.156, as the Veteran contends now that his service-
connected diabetes was incurred before he developed 
hypertension.  The evidence of record at the time of the 2004 
denial disclosed that diabetes mellitus had been present 
since at least 1994, and that hypertension was first 
diagnosed in 1999.  As such, the Veteran's current contention 
that he is entitled to service connection for hypertension as 
secondary to diabetes because hypertension was not diagnosed 
until after diabetes was diagnosed is cumulative and 
redundant.  In particular, the Veteran's current contention 
repeats the facts set forth and discussed in an August 2004 
VA examination report.  

The Veteran's lay contention that he is entitled to service 
connection for hypertension on the basis that diabetes 
mellitus was diagnosed before he developed hypertension is 
true, as reflected in the medical evidence of record at the 
time of the prior final decision, but is not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that a layman is not 
competent to offer a diagnosis and medical opinion regarding 
causation, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Even considered in light of precedential decision 
more recent than Moray or Routen, the Veteran's opinion that 
diabetes caused hypertension because diabetes was present 
prior to hypertension is not competent evidence which can 
support reopening of the clam in this case, since the 
etiology of hypertension is not observable by a lay person.  
See, e.g., Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
.  

Also, to the extent the Veteran is merely reiterating 
arguments he made prior to the RO previously denying this 
claim, this is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Hence, none of the additional evidence received since the 
RO's September 2004 rating decision is both new and material 
to the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  The request to reopen the claim must 
be denied.  




ORDER

The petition to reopen a claim for service connection for 
hypertension is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


